Order entered April 18, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00662-CR
                               No. 05-21-00663-CR

                PHILLIP LYNN SCHWARTZKOPF, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                            Collin County, Texas
           Trial Court Cause Nos. 001-86990-2020 & 001-86991-2020

                                      ORDER

      We REINSTATE these appeals.

      We abated for a hearing because appellant’s brief, initially due on December

28, 2021, had not been filed. On April 7, 2022, the trial court held a hearing; the

supplemental reporter’s and clerk’s record from that hearing have been filed. We

ADOPT the trial court’s findings that the appeals have not been abandoned and

that appellant counsel will have the brief filed by April 30, 2022.
       We ORDER appellant’s brief filed by May 2, 2022. See TEX. R. APP. P. 4.1.

We caution appellate counsel that, should she fail to file a brief by that date, we

will take whatever action we deem appropriate to ensure these appeals proceed in a

more timely fashion, which may include removing counsel from the appeals and

ordering the appointment of new counsel.

       We DIRECT the Clerk to send copies of this order to the Honorable

Corinne Mason, Presiding Judge, County Court at Law No. 1; and to counsel for

all parties.



                                            /s/    ERIN A. NOWELL
                                                   JUSTICE